Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1. 	This Office Action is taken in response to Applicants’ Amendments and Remarks filed on 2/25/2021 regarding application 16/549,968 filed on 8/23/2019.  
2. 	Claims 1-26 are pending for consideration.

3.				Response to Amendments and Remarks 
	Applicants’ amendments and remarks have been fully and carefully considered, with the Examiner’s response set forth below.
	(1) In view of the amendments and remarks, rejections o claims 1-10 under 35 U.S.C. 112(b) have been withdrawn.
	(2) In response to the amendments and remarks, an updated claim analysis has been made. Refer to the corresponding sections of the following Office Action for details.

4.					Examiner’s Note
(1) In the case of amending the Claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. This will assist in expediting compact prosecution.  MPEP Amendments not pointing to specific support in the disclosure may be deemed as not complying with provisions of 37 C.F.R.  1.131(b), (c), (d), and (h) and therefore held not fully responsive.  Generic statements such as “Applicants believe no new matter has been introduced” may be deemed insufficient.
(2) Examiner has cited particular columns/paragraph and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



6.	Claims 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over Akerib et al. (US Patent Application Publication 2017/0277659, hereinafter Akerib), and in view of Scott et al. (US Patent Application Publication 2019/0266218, hereinafter Scott).
	As to claim 15, Akerib teaches A memory device [A method for an associative memory array includes storing each column of a matrix in an associated column of the associative memory array, where each bit in row j of the matrix is stored in row R -matrix-row-j of the array, storing a vector in each associated column, where a bit j from the vector is stored in an R-vector-bit-j row of the array … (abstract); 
Scott also teaches this limitation – memory, figure 10, 1012] comprising: 
a data copy-arrangement circuit configured to generate multiplicand arrangement bits by copying and arranging multiplicand bits of multiplicand values included in a multiplicand matrix and to generate multiplier arrangement bits by copying and arranging multiplier bits of multiplier values included in a multiplier matrix [as shown in figures 3-10; A method for an associative memory array includes storing each column of a matrix in an associated column of the associative memory array, where each bit in row j of the matrix is stored in row R -matrix-row-j of the array, storing a vector in each associated column, where a bit j from the vector is stored in an R-vector-bit-j row of the array. The method includes simultaneously activating a vector-matrix pair of rows R-vector-bit-j and R -matrix-row-j to concurrently receive a result of a Boolean function on all associated columns, using the results to calculate a product between the vector-matrix pair of rows, and writing the product to an R-product-j row in the array (abstract); There is also provided, in accordance with a preferred embodiment of the present invention, an apparatus for in-memory computation. The apparatus includes a a memory array 310, a multiple row decoder 320, sensing circuitry 330, a selective write unit 340 and a controller 350. Memory array 310 may be any suitable memory array, volatile or non-volatile, destructive or non-destructive such as RAM, DRAM, SRAM, Re-RAM, ZRAM, MRAM, Memristor and the like, and may comprise pure memory cells, designed to store data only with no additional circuitry … (¶ 0053-0061); as shown in figures 3-10; A method for an associative memory array, the method comprising: storing each row j of a matrix in cells of a multiplier row R-matrix-row-j in said memory array; storing a value of each bit j of a vector in all cells of an associated multiplicand vector row R-vector-bit-j in said memory array, wherein each cell in an R-
Scott also teaches multiplicand matrix and multiplier matrix, and selections of submatrix -- as shown in figures 3A and 3B; Techniques are disclosed for matrix computation within a reconfigurable fabric. A first matrix comprising a multiplier matrix and a second matrix comprising a multiplicand matrix are obtained for processing on a reconfigurable fabric. The first matrix and the second matrix are partitioned into submatrices … (abstact)]; 
a memory cell array including memory cells connected to bitlines and configured to store the multiplicand arrangement bits; read-write unit circuits connected to the bitlines and configured to store the multiplier arrangement bits, receive the multiplicand arrangement bits selectively read from fewer than all of the memory cells based on the multiplier arrangement bits stored in the read-write unit circuits, and store multiplication bits based on the multiplicand arrangement bits selectively read from the memory cells, the multiplication bits corresponding to bitwise multiplied values of the multiplicand arrangement bits and the multiplier arrangement bits [as shown in figures 3-10; There is also provided, in accordance with a preferred embodiment of the present invention, an apparatus for in-memory computation. The apparatus includes a memory array arranged in rows and columns. The memory array includes a plurality of multiplier rows, each of the multiplier rows to store a row of a multiplier matrix, a plurality of multiplicand rows, each of the multiplicand rows to store a replica of a bit of a multiplicand vector, where cells of a multiplicand row are connected to cells of a multiplier row by a product bit-line. The apparatus also includes a plurality of product rows, each of the product rows to store a multiplication result in a cell, where cells of a product row are connected to a product bit-line, and to a sum bit-line connecting a plurality of product rows and a sum row, each cell in the sum row to store a sum of all product cells connected to a sum bit-line. The apparatus also includes a processor to concurrently activate multiplicand rows and multiplier rows, to concurrently write multiplication results to the product rows, to activate the product rows and to write a sum result to the sum row (¶ 0026); FIG. 3, to which reference is now made, illustrates an associative memory device 300 constructed and operative in accordance with a preferred embodiment of the present invention. Associative memory device 300 may comprise a memory array 310, a multiple row decoder 320, sensing circuitry 330, a selective write unit 340 and a controller 350. Memory array 310 may be any suitable memory array, volatile or non-volatile, destructive or non-destructive such as RAM, DRAM, SRAM, Re-RAM, ZRAM, MRAM, Memristor and the like, and may comprise pure memory cells, designed to store data only with no additional circuitry … Controller 350 may indicate to multiple row decoder 320 which rows to activate for the current operation, read or write, and may also 
Scott more expressively teaches “fewer than all of the memory cells” by way of “partial matrix multiplication using submatrix” – as shown in figures 3A and 3B; Techniques are disclosed for matrix computation within a reconfigurable fabric. A first matrix comprising a multiplier matrix and a second matrix comprising a multiplicand matrix are obtained for processing on a reconfigurable fabric. The first matrix and the second matrix are partitioned into submatrices. The first subset and the second subset are distributed to A partial matrix multiplication is performed at each of the subset of the plurality of processing elements. A result is output by recomposing results of the partial matrix multiplication at the subset of the plurality of processing elements that comprise the sequential path into a product matrix (abstract); … The first matrix comprises a multiplier matrix. A second matrix is obtained for processing on the reconfigurable fabric. The first matrix and the second matrix are partitioned, respectively, into a first set of submatrices and a second set of submatrices. The submatrices can be square matrices, rectangular matrices, etc. The dimensions of the submatrices can be based on a power of 2. The power of 2 can provide a 2.times.2 submatrix … (¶ 0027); FIG. 3B shows rotating a portion of the submatrices. A set of submatrices can result from partitioning one or more matrices into one or more submatrices. The submatrices can simplify, improve, or otherwise support matrix computation within a reconfigurable fabric. A portion of rotating submatrices is shown 302. Two submatrices, submatrix A and submatrix B are included … Submatrices B3 370, B2 372, B1 374, and B0 376 of matrix B can be distributed around a closed loop of processing elements. Each submatrix B3, B2, B1, and B0 can include one or more segments. B3 can include segments B3-3, B3-2, B3-1, and B3-0; B2 can include segments B2-3, B2-2, B2-1, and B2-0; B1 can include segments B1-3, B1-2, B1-1, and B1-0; and B0 can include segments B0-3, B0-2, B0-1, and B0-0 … (¶ 0040-0043)]; and 
an operation circuit configured to determine component values of a multiplication matrix corresponding to a multiplication of the multiplicand matrix and the multiplier matrix based on the multiplication bits stored in the read-write unit circuits [FIG. 3, to which reference is now made, illustrates an associative memory device 300 constructed and operative in accordance with a preferred embodiment of the present invention. Associative memory device 300 may comprise a memory array 310, a multiple row decoder 320, sensing circuitry 330, a selective write unit 340 and a controller 350. Memory array 310 may be any suitable memory array, volatile or non-volatile, destructive or non-destructive such as RAM, DRAM, SRAM, Re-RAM, ZRAM, MRAM, Memristor and the like, and may comprise pure memory cells, designed to store data only with no additional circuitry … Controller 350 may indicate to multiple row decoder 320 which rows to activate for the current operation, read or write, and may also indicate to selective write unit 340 from which columns to write the output of sensing circuitry 330 back into memory array 310. The rows to which the data may be written in a selective write operation may be in the same section as the previously selected rows or in a different section … (¶ 0053-0061);
Scott also teaches this limitation – as shown in figures 3A and 3B; FIG. 3B shows rotating a portion of the submatrices. A set of submatrices can result from partitioning one or more matrices into one or more submatrices. The submatrices can simplify, improve, or otherwise support matrix computation within a reconfigurable fabric. A portion of rotating submatrices is shown 302. Two submatrices, submatrix A and submatrix B are included … Submatrices B3 370, B2 372, B1 374, and B0 376 of matrix B can be distributed around a closed loop of processing elements. Each submatrix B3, 
	Regarding claim 15, Akerib does not teach the limitation “receive fewer than all of the memory cells” of multiplicands or multipliers for multiplications.
	However, Scott specifically teaches “partial multiplications” in which only a submatrix of a multiplicand matrix and a submatrix of a multiplier matrix are selected to perform multiplication [Scott more expressively teaches “fewer than all of the memory cells” by way of “partial matrix multiplication using submatrix” – as shown in figures 3A and 3B; Techniques are disclosed for matrix computation within a reconfigurable fabric. A first matrix comprising a multiplier matrix and a second matrix comprising a multiplicand matrix are obtained for processing on a reconfigurable fabric. The first matrix and the second matrix are partitioned into submatrices. The first subset and the second subset are distributed to the plurality of processing elements. The processing elements for the first subset comprise a sequential path of adjacent processing elements within the reconfigurable fabric, where the sequential path forms a closed loop of processing elements starting and ending with a same first processing element. A partial matrix multiplication is performed at each of the subset of the plurality of processing elements. A result is output by recomposing results of the partial matrix multiplication at the subset of the plurality of processing elements that comprise the sequential path into a product matrix (abstract); … The first matrix comprises a multiplier matrix. A second matrix is obtained for processing on the reconfigurable 
	Therefore, it would have been obvious for one of ordinary skills in the art at the time of Applicant’s invention to receive fewer than all of the memory cells of multiplicands or multipliers for multiplications, as demonstrated by Scott, and to incorporate it into the existing apparatus disclosed by Akerib, in order to support partial multiplications of a multiplicand matrix and a multiplier matrix, which would take less time and be faster than full matrix multiplications.
	As to claim 16, Akerib in view of Scott teaches The memory device of claim 15, further comprising a control circuit configured to selectively read the multiplicand arrangement bits by reading multiplicand arrangement bits from among the multiplicand arrangement bits that correspond to multiplier arrangement bits from among the multiplier arrangement bits having a value of "1" from the memory cells, and replacing the multiplier arrangement bits having the value of "1" stored in the read-write unit circuits with the read multiplicand arrangement bits, and maintaining multiplier arrangement bits from among the multiplier arrangement bits having a value of "0" stored in the read-write unit circuits regardless of values of multiplicand arrangement bits from among the multiplicand arrangement bits that correspond to the multiplier arrangement bits having the value of "0" [Akerib -- as shown in figures 3-10; A method for an associative memory array includes storing each column of a matrix in an associated column of the associative memory array, where each bit in row j of the matrix is stored in row R-matrix-row-j of the array, storing a vector in each associated column, where a bit j from the vector is stored in an R-vector -bit-j row of the array. The method includes simultaneously activating a vector-matrix pair of rows R-vector -bit-j and R-matrix-row-j to concurrently receive a result of a Boolean function on all associated columns, using the results to calculate a product between the vector-matrix pair of rows, and writing the product to an R-product-j row in the array (abstract); The multiplication result, vector z, is computed according to equation 1. As a vector has only one row, the subscript notation may omit the row number (instead of using i00 the notation will be i0), and the expansion of equation 1 for this specific example may be presented as the following three equations: equation 1-0, equation 1-1 and equation 1-2 … (¶ 0011)
Akerib incorporates US Patent 9,558,812 -- Applicant has realized that matrix multiplication may be performed more efficiently in memory using associative memory U.S. Pat. No. 9,558,812, filed on May 5, 2016, both assigned to the common assignee of the present invention, and incorporated herein by reference (¶ 0051) – and US Patent 9,558,812 teaches precharging bitlines -- Still further, in accordance with a preferred embodiment of the present invention, the multiple column decoder includes a pre-charger to precharge the first and second bit lines to a pre-defined pre-charge voltage prior to reading (c1 L58-67); Four transistors (not shown in the figure for simplicity) of 6T SRAM cell 100 form a simple standard flip-flop element 102 that has two stable voltage states which are defined as the logical " 0" and "1" states. Typically, a high voltage value defines the logical "1" and a low voltage value defines the logical "0". The cell externalizes its stored value via the data signal Q and its complementary value via the data signal Q'. Thus if cell 100 stores the value "1", the voltage value in data signal Q reflects the value of "1" and the voltage value in complementary data signal Q' reflects the value of "0" (c3 L66 to c4 L8)].
	As to claim 17, Akerib in view of Scott teaches The memory device of claim 15, further comprising a control circuit configured to selectively read the multiplicand arrangement bits by selectively precharging the bitlines connected to the read-write unit circuits based on the multiplier arrangement bits stored in the read-write unit circuit [Akerib -- as shown in figure 3; A method for an associative memory array includes storing each column of a matrix in an associated column of the associative memory array, where each bit in row j of the matrix is stored in row R-matrix-row-j of the array, storing a vector in each associated column, where a bit j from the vector is stored in an R-vector -bit-j row of the array. The method includes activating a vector-matrix pair of rows R-vector -bit-j and R-matrix-row-j to concurrently receive a result of a Boolean function on all associated columns, using the results to calculate a product between the vector-matrix pair of rows, and writing the product to an R-product-j row in the array (abstract); There is provided, in accordance with a preferred embodiment of the present invention, a method for an associative a method for an associative memory array. The method includes storing each row j of a matrix in cells of a multiplier row R-matrix-row-j in the memory array, storing a value of each bit j of a vector in all cells of an associated multiplicand vector row R-vector -bit-j in the memory array, where each cell in an R-matrix-row-j row is connected to a cell in an R-vector -bit-j row by a corresponding bit-line BLj, and simultaneously activating a vector-matrix pair of rows, R-vector -bit-j and R-matrix-row-j, to concurrently receive a result of a Boolean function on all bit-lines BLj (¶ 0017);
Further, Akerib incorporates US Patent 9,558,812 -- Applicant has realized that matrix multiplication may be performed more efficiently in memory using associative memory devices, such as those described in U.S. Pat. No. 8,238,173, filed on Jul. 16, 2009, and U.S. Pat. No. 9,558,812, filed on May 5, 2016, both assigned to the common assignee of the present invention, and incorporated herein by reference (¶ 0051) – and US Patent 9,558,812 teaches precharging bitlines -- Still further, in accordance with a preferred embodiment of the present invention, the multiple column decoder includes a pre-charger to precharge the first and second bit lines to a pre-defined pre-charge voltage prior to reading (c1 L58-67)].
	As to claim 18, Akerib in view of Scott teaches The memory device of claim 15, wherein the multiplicand values included in the multiplicand matrix are weight values of a multiplication and accumulation (MAC) operation performed by an artificial neural network (ANN), and the multiplier values included in the multiplier matrix are input values of the MAC operation [Akerib -- as shown in figures 3-10; The method of claim 4 wherein said vector is an input layer of a neural network, said matrix is a hidden layer of said artificial network, and said sum is an output layer of said artificial network (claim 9); A method for in memory computation of a neural network, said neural network having weights arranged in a matrix, the method comprising: previously storing said matrix in an associated memory device; receiving an input arranged in a vector and storing it in said memory device; and in-memory, computing an output of said network using said input and said weights (claim 10)].
	As to claim 19, Akerib in view of Scott teaches The memory device of claim 15, wherein the read-write unit circuits are disposed in a matrix form of rows and columns, and read-write unit circuits from among the read-write unit circuits disposed in a same column are connected commonly to a same input terminal of a weighted adder included in the operation circuit [Akerib -- as shown in figures 3-10; A method for an associative memory array includes storing each column of a matrix in an associated column of the associative memory array, where each bit in row j of the matrix is stored in row R -matrix-row-j of the array, storing a vector in each associated column, where a bit j from the vector is stored in an R-vector-bit-j row of the array. The method includes simultaneously activating a vector -matrix pair of rows R-vector-bit-j and R -matrix-row-j to concurrently receive a result of a Boolean function on all associated columns, using the results to calculate a product between the vector -matrix pair of rows, and writing the product to an R-product-j row in the array (abstract)].

	As to claim 12, Akerib in view of Scott teaches The PIM method of claim 11, wherein the r (i, k, j) multiplication values with respect to each of i and each of j are sequentially determined using one weighted adder included in the memory device [Akerib -- as shown in figures 3-10; The multiplication result, vector z, is computed according to equation 1. As a vector has only one row, the subscript notation may omit the row number (instead of using i00 the notation will be i0), and the expansion of equation 1 for this specific example may be presented as the following three equations: equation 1-0, equation 1-1 and equation 1-2 … (¶ 0011); The method of claim 4 wherein said vector is an input layer of a neural network, said matrix is a hidden layer of said artificial network, and said sum is an output layer of said artificial network (claim 9); A method for in memory computation of a neural network, said neural network having weights arranged in a matrix, the method comprising: previously storing said matrix in an associated memory device; receiving an input arranged in a vector and storing it in said memory device; and in-memory, computing an output of said network using said input and said weights (claim 10)].
	As to claim 13, Akerib in view of Scott teaches The PIM method of claim 11, wherein the r (i, k, j) multiplication values with respect to each of i and each of j are determined in parallel using r weighted adders included in the memory device [Akerib -- as shown in figures 3-10; The multiplication result, vector z, is computed according to equation 1. As a vector has only one row, the subscript notation may omit 00 the notation will be i0), and the expansion of equation 1 for this specific example may be presented as the following three equations: equation 1-0, equation 1-1 and equation 1-2 … (¶ 0011)].
	As to claim 14, Akerib in view of Scott teaches The PIM method of claim 11, wherein the p*q (i, j) component values are determined in parallel using p*q accumulators included in the memory device [Akerib -- as shown in figures 3-10; The multiplication result, vector z, is computed according to equation 1. As a vector has only one row, the subscript notation may omit the row number (instead of using i00 the notation will be i0), and the expansion of equation 1 for this specific example may be presented as the following three equations: equation 1-0, equation 1-1 and equation 1-2 … (¶ 0011)].
	As to claim 1, it recites substantially the same limitations as in claim 11, and is rejected for the same reasons set forth in the analysis of claim 11. Refer to “As to claim 11” presented earlier in this Office Action for details.
	As to claim 2, it recites substantially the same limitations as in claim 16, and is rejected for the same reasons set forth in the analysis of claim 16. Refer to “As to claim 16” presented earlier in this Office Action for details.
	As to claim 3, it recites substantially the same limitations as in claim 17, and is rejected for the same reasons set forth in the analysis of claim 17. Refer to “As to claim 17” presented earlier in this Office Action for details.
	As to claim 4, it recites substantially the same limitations as in claim 16, and is rejected for the same reasons set forth in the analysis of claim 16. Refer to “As to claim 16” presented earlier in this Office Action for details.

	As to claim 6, it recites substantially the same limitations as in claim 16, and is rejected for the same reasons set forth in the analysis of claim 16. Refer to “As to claim 16” presented earlier in this Office Action for details.
	As to claim 7, Akerib in view of Scott teaches The PIM method of claim 1, wherein the m*n multiplicand arrangement bits are generated by a first copy and arrangement scheme such that each bit of the m multiplicand bits is copied and arranged repeatedly n times to be adjacent to each other, and wherein the m*n multiplier arrangement bits are generated by a second copy and arrangement scheme such that the n multiplier bits are copied and arranged repeatedly m times [Akerib -- as shown in figures 3-10; The multiplication result, vector z, is computed according to equation 1. As a vector has only one row, the subscript notation may omit the row number (instead of using i00 the notation will be i0), and the expansion of equation 1 for this specific example may be presented as the following three equations: equation 1-0, equation 1-1 and equation 1-2 … (¶ 0011)].
	As to claim 8, Akerib in view of Scott teaches The PIM method of claim 7, wherein the determining the multiplication value of the multiplicand value and the multiplier value comprises: grouping the m*n multiplication bits stored in the m*n read-write unit circuits into m bit groups corresponding the m multiplicand bits; sequentially reading m intermediate multiplication values corresponding to the m bit groups; and determining the multiplication value by summing m weighted intermediate multiplication values, wherein each of the m weighted intermediate multiplication values is a multiplication of each of the m intermediate multiplication values and each of m bit weights corresponding to the m multiplicand bits [Akerib -- as shown in figures 3-10; The multiplication result, vector z, is computed according to equation 1. As a vector has only one row, the subscript notation may omit the row number (instead of using i00 the notation will be i0), and the expansion of equation 1 for this specific example may be presented as the following three equations: equation 1-0, equation 1-1 and equation 1-2 … (¶ 0011); The method of claim 4 wherein said vector is an input layer of a neural network, said matrix is a hidden layer of said artificial network, and said sum is an output layer of said artificial network (claim 9); A method for in memory computation of a neural network, said neural network having weights arranged in a matrix, the method comprising: previously storing said matrix in an associated memory device; receiving an input arranged in a vector and storing it in said memory device; and in-memory, computing an output of said network using said input and said weights (claim 10)].
	As to claim 9, Akerib in view of Scott teaches The PIM method of claim 1, wherein the m*n multiplier arrangement bits are generated by a first copy and arrangement scheme such that each bit of the n multiplier bits is copied and arranged repeatedly m times to be adjacent to each other, and wherein the m*n multiplicand arrangement bits are generated by a second copy and arrangement scheme such that the m multiplicand bits are copied and arranged repeatedly n times [Akerib -- as shown in figures 3-10; The multiplication result, vector z, is computed according to equation 1. As a vector has only one row, the subscript notation 00 the notation will be i0), and the expansion of equation 1 for this specific example may be presented as the following three equations: equation 1-0, equation 1-1 and equation 1-2 … (¶ 0011)].
	As to claim 10, Akerib in view of Scott teaches The PIM method of claim 9, wherein the determining the multiplication value of the multiplicand value and the multiplier value comprises: grouping the m*n multiplication bits stored in the m*n read-write unit circuits into n bit groups corresponding the n multiplier bits; sequentially reading n intermediate multiplication values corresponding to the n bit groups; and determining the multiplication value by summing n weighted intermediate multiplication values, wherein each of the n weighted intermediate multiplication values is a multiplication of each of the n intermediate multiplication values and each of n bit weights corresponding to the n multiplier bits [Akerib -- as shown in figures 3-10; The multiplication result, vector z, is computed according to equation 1. As a vector has only one row, the subscript notation may omit the row number (instead of using i00 the notation will be i0), and the expansion of equation 1 for this specific example may be presented as the following three equations: equation 1-0, equation 1-1 and equation 1-2 … (¶ 0011); The method of claim 4 wherein said vector is an input layer of a neural network, said matrix is a hidden layer of said artificial network, and said sum is an output layer of said artificial network (claim 9); A method for in memory computation of a neural network, said neural network having weights arranged in a matrix, the method comprising: previously storing said matrix in an associated memory device; receiving an input arranged in a vector and storing it in .

Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claim 20 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Akerib in view of Scott, and further in view of Petti (US Patent 10,534,840).
Regarding claim 20, Akerib in view of Scott does not teach the memory device is a NAND flash memory device.
However, NAND flash memory devices are well known and widely used in the art.
For example, Petti specifically teaches performing multiplication using non-volatile memory cells [Technology is described herein for performing multiplication using non-volatile memory cells. In one embodiment, vector/vector multiplication (e.g., vector dot product) is performed in a non-volatile memory system. A vector dot product is the summation of the products of the corresponding elements of two equal length vectors (where equal length refers to an equal number of elements). Hence, a vector dot product may also be referred to as a "multiply and accumulate" (MAC) … (c2 L-19)], wherein the memory device is a NAND flash memory device [Examples of non-volatile memory include, but are not limited to, magnetoresistive memory (e.g., MRAM), phase change memory (e.g., PCM) ferroelectric field effect transistor (FeFET) memory, ferroelectric memory (e.g., FeRAM), and flash memory (e.g., NAND-type and NOR-type flash memory) (c1 L1-21)].

Therefore, it would have been obvious for one of ordinary skills in the art at the time of Applicant’s invention to use a NAND flash memory device, as demonstrated by Petti, and to incorporate it into the existing apparatus disclosed by Akerib in view of Scott, in order to take advantage of the benefits offered by a NAND flash memory device.
As to claim 18, Akerib in view of Scott & Petti teaches The memory device of claim 15, wherein the multiplicand values included in the multiplicand matrix are weight values of a multiplication and accumulation (MAC) operation performed by an artificial neural network (ANN), and the multiplier values included in the multiplier matrix are input values of the MAC operation [Akerib -- as shown in figures 3-10; The method of claim 4 wherein said vector is an input layer of a neural network, said matrix is a hidden layer of said artificial network, and said sum is an output layer of said artificial network (claim 9); A method for in memory computation of a neural network, said neural network having weights arranged in a matrix, the method comprising: previously storing said matrix in an associated memory device; receiving an input arranged in a vector and storing it in said memory device; and in-memory, computing an output of said network using said input and said weights (claim 10); Petti -- Technology is described herein for performing multiplication using non-volatile memory "multiply and accumulate" (MAC) … (c2 L-19)].


Conclusion
9.	Claims 1-20 are rejected as explained above. 
10. 	THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE
MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHENG JEN TSAI whose telephone number is 571-272-4244.  The examiner can normally be reached on Monday-Friday, 9-6.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/SHENG JEN TSAI/Primary Examiner, Art Unit 2136                                                                                                                                                                                                        
March 2, 2021